department of the treasury internal_revenue_service tax_exempt_and_government_entities_division release number release date date date uil code washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not described in sec_501 because you are not operated exclusively for the promotion of the social welfare you must file federal_income_tax returns on the form and for the years listed above within file the returns in accordance days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service constitution ave nw irs washington d c legend customer date qs state x y i l dear t date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code or i r c based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records facts you are a state non-profit non-membership corporation incorporated on date you are governed by a board_of directors and managed by officers appointed by the board your articles of incorporation as amended state a general sec_501 social welfare purpose and the activity of researching developing and distributing free of charge computer_software that facilitates uncensored and secure communications by human rights activists journalists and civil society you intend to promote communication security for journalists reporting from authoritarian countries by increasing both supply and demand for encrypted internet services your sole activity is developing server side and client side software for human rights activists and journalists but freely available to the general_public designed to promote human rights online through encryption of digital communications the server side software is a secure cloud platform it consists of packages and recipes that commercial or nonprofit service providers can use in a hardened os environment to automate the maintenance of secure communications_services such as e-mail text chat internet proxy cloud storage and voip you partner with service providers to help them deploy secure communications_services and maintain regular security audits you help commercial nonprofit and tax-exempt communications service providers regardless of tax status your client side software is to be installed on end users’ os computers the software performs the communication services implemented by the cloud platform the client side software improves the user experience fixes security problems and ensures seamless compatibility with your cloud platform you will also have an education and outreach component to our work to guide our development we will put the experience and needs of real-world users at the forefront of our development process you state that you will create educational materials and promote educational events that spread awareness of the benefits of using secure communication these materials are limited to software documentation and tutorials you post on your website you plan to assist two nongovernmental organizations ngos develop training programs and material that incorporate your software however you state that the ngos will provide direct training you will not support the training directly other than allocating staff time towards aiding these groups to incorporate your software into their curriculum if you received a grant you would be open to provide training yourself this component will comprise about x of your total activities your state that your software differs from commercial products in that it is designed to work in countries governed by oppressive regimes and limited access to the internet published under open source compatible licenses that make switching from other service providers easy when end users are dissatisfied with these security policies of their current service provider _ _ acomplete turn-key system for the adopting service providers you distribute it without charge and anyone can modify the code and redistribute their own applications _ - based on your code and a better quality product you may operate a test service where you install the cloud platform on your servers and allow end users to subscribe the purpose of this test service is to test the reliability of the service side and client side software you develop most client side users on your test service will not be charged a fee but you may in the future charge heavy users a fee for some premium services to offset your test service expenses because your software federated architecture requires adoption py many service providers you will limit number of end users on your raed you publish the source and object code of all of your software subject_to open source compatible licenses such as affero gpl gnu gpl gnu lesser gpl apache and mit licenses these licenses generally allow any person to download and use the software for any purpose and the only restriction the licenses place on recipients is that they cannot place further restrictions on the distribution of the code no licenses limit use of the software to sec_501 or exempt purposes most of your licenses permit anyone to use some or all of your code to produce income you work with commercial nonprofit and tax-exempt internet service providers and other communication service providers to install the software those service providers can charge users a fee for using of the software without violating your licenses substantially_all of your present income originates from software development work done under contract with customer a sec_501 public charity under sec_509 the contract is described as a consulting agreement you are the contractor who purports to have certain expertise and can provide services the services are developing software and these services are consideration for customer payments there i is a very detailed scope of work and schedule of deliverables you are obligated to provide progress reports and customer may paake letter rev catalog number 47628k audit your work appendix a is standard provisions for u s government funded agreements your fees are equal to or greater than your costs in future years customer will generate about y of your income and a few other public_charities will generate the remainder for software services you provide at equal to or greater than your costs you also provide technical services to non-profit organizations at cost ie the actual hourly rate of relevant staff time your consulting services are limited to sec_501 or organizations or foreign non-profits that fall-under similar statutes in the country in which the organization is located you provide consulting service without charge as time and resources permit you would be open to providing services to non-profit or for- profit news organizations you expect these consulting services to comprise about x of your total activities law sec_501 exempts from federal_income_tax organizations described in sec_501 lr c c a describes civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_501 indicates that subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community such as bringing about civic betterments and social improvements sec_1_501_c_4_-1 provides that the promotion of social welfare does not include carrying on a business with the general_public in a manner similar to organizations which are operated for profit in revrul_62_167 1962_2_cb_142 a nonprofit organization formed for the purpose of providing television reception for the community as a whole by the process of retransmitting television signals in an area not adaptable to ordinary reception is entitled to exemption under sec_501 as an organization operated exclusively for the promotion of social welfare revrul_65_195 1965_2_cb_164 held that a junior chamber of commerce operated exclusively for the purpose of rendering civic services for the promotion of the welfare of the community and its citizens is exempt under sec_501 the facts showed that the organization was primarily engaged in bringing about civic betterments and social improvements by its activities on behalf of youth community benefit programs and community leadership training these youth activities consisted in part of free instruction in sports and the organization of contests and conducted other projects for the youth of the community in addition to its youth programs the organization conducted numerous other programs for the benefit of the community at large including improvement of health and safety conservation city beautification promotion of patriotism and entertainment at hospitals and veterans homes the organization also conducted training designed to teach techniques of effective public speaking and in the rules of parliamentary procedure revrul_70_4 1-c b provided exemption under sec_501 to an organization engaged in promoting and regulating a sport for amateurs the organization's primary activities are directed toward letter rev catalog number 47628k reviving and promoting a sport by circulating printed material about the sport by conducting exhibitions to introduce the sport to the public by conducting tournaments and by giving occasional instructive clinics the organization also sets the standards for the equipment to be used establishes the official rules of the games and prescribes the official size of the playing area by promoting and regulating a sport for amateurs the service ruled that the organization is providing wholesome activity and entertainment for the social improvement and welfare of the community which promotes the common good and general welfare of the people of the cornmunity revrul_70_535 1970_2_cb_117 describes an organization formed to provide management development and consulting services for low and moderate income housing projects for a fee the revenue_ruling held that the organization did not qualify under sec_501 the revenue_ruling stated because the organization's primary activity is carrying on a business by managing low and moderate income housing projects in a manner similar to organizations operated for profit the organization is not operated primarily for the promotion of social welfare the fact that these services are being performed for tax exempt corporations does not change the business nature of the activity revrul_72_369 1972_2_cb_245 described an organization formed to provide management and consulting services at cost to unrelated exempt_organizations the organization applied for exemption under sec_501 in holding that the organization did not qualify for exemption the ruling stated an organization is not exempt merely because its operations are not conducted for the purposes of producing a profit p roviding managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit promoting the common good and the general welfare of the people in the community for ‘security patrols designed to increase public safety and reduce crime in the community the organization is revrul_74_361 1974_2_cb_159 held that an organization that was organized as a nonprofit volunteer fire company to provide fire protection and ambulance services for a community could be held as exempt from f ederal i income_tax as a social_welfare_organization described in sec_501 because its activities promote the common good and general welfare of the community by carrying on these activities including the contracting in revrul_74_99 1974_1_cb_131 the irs held that for a homeowners_association to qualify for exemption under sec_501 it must must serve a ‘community’ which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public catalog number 47628k revrul_75_386 c b provided that a nonprofit organization formed for the purpose of promoting the common good and general welfare of the residents of a community and which carries on activities in the general areas of public safety and crime prevention housing and community development recreation and community services qualifies for exemption under sec_501 with regard to its recreational activities the organization held various holiday programs for local residents and sponsored a community basketball league in revrul_78_69 1978_1_cb_156 a nonprofit organization that provides rush-hour bus service to members of the general_public on a first-come first-served basis constitutes a social welfare activity where all passengers are charged the same rate the ruling concludes that providing to all members of the community on letter rev an i equal basis a useful service that is not commercially available and is subsidized by governmental financial assistance is a sec_501 activity in revrul_78_429 1978_2_cb_178 a nonprofit organization formed to operate an airport that is located on lahd owned by a municipality that supervises its overall operation is used by the general_public and key local businesses essential to the economy of a four-county rural_area having no other airport facilities uses volunteers to provide administrative and maintenance services for the organization and uses income derived from government grants hangar rentals and the sale of gasoline and oil for permanent improvements maintenance and daily operations qualifies for exemption under sec_501 the ruling holds that the organization is meeting a community need the overall supervision and control exercised by the city council ensures that the organization is responsive to the community the use of volunteer services and receipt of government grants are indicative of the fact that the organization is not carrying on a business with the general_public in a manner similar to organizations operated for profit therefore the organization is prompting the common good and general welfare of the people of the community within the meaning of sec_1_501_c_4_-1 revrul_79_316 1979_2_cb_228 found that a nonprofit organization whose purpose is to prevent liquid spills primarily oil spills within a city port area and to develop a program for the containment and cleanup of liquid spills that do occur is entitled to exemption as a social_welfare_organization under sec_501 provided that its services are equally available to members and nonmembers and both members and nonmembers are charged on the same basis for the cleanup services rendered there are no commercial cleanup companies operating in the entire geographical region where the port is located although there are a few commercial organizations providing similar services in other geographical areas previous studies show that operation of a commercial cleanup organization is not economically feasible in the port area served by the organization by preventing and cleaning up liquid spills that endanger marine life and foul recreational beaches and shorefront property in the port area the organization is primarily engaged in activities designed to benefit all inhabitants of the community served by it 305_f2d_814 4th cir stated that while a social_welfare_organization necessarily benefits private individuals in the process of benefiting the community as a whole even when the benefits are confined to a particular group of individuals the organization may be exempt if the general community derives a substantial benefit conversely an organization that benefits a large number of people will not necessarily be organized for social welfare purposes within the meaning of sec_501 because numbers are not necessarily determinative of social welfare objectives social welfare is the well-being of persons as a community and classification depends upon the character as public or private - of the benefits bestowed of the beneficiary and of the benefactor in finding that lake forest was not exempt the court also concluded that lake forest did not meet the dictionary definition of social or welfare stating it does not propose to offer a service or program for the direct betterment or improvement of the community as a whole it is not a charitable corporation in law or equity for its contribution is neither to the public at large nor of a public character lake forest does of course furnish housing to a certain group of citizens but it does not do so on a community basis it is a public- spirited but privately-devoted endeavor its work in part incidentally redounds to society but this is not the social welfare of the tax statute letter rev catalog number 47628k in 316_f2d_151 3d cir the court held that to qualify for exemption within the meaning of sec_501 the organization must be a community movement designed to accomplish community ends 158_f2d_272 6th cir the court stated that a civic organization is described as embodying the ideas of citizens of a community cooperating to promote the common good and general welfare of the community the organization was an electricity cooperative service_organization bringing electricity to rural areas otherwise without electricity in 70_tc_352 the court stated that free or below cost service is only one of several factors to consider in making a determination others include the particular manner in which the organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits all of these must be considered for no single factor alone is determinative the court concluded that the petitioner is not an organization described in sec_501 because its primary purpose is neither educational scientific nor charitable but rather commercial rationale sec_501 provides in part for the exemption from federal income_taxation of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare treas reg sec_1_501_c_4_-1 states that an organization will be considered to be operated exclusively for social welfare purposes if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community ie primarily for the purpose of bringing about civic betterments and social improvements an organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 if its primary activity is carrying on a business with the general_public in a manner similar to organizations that are operated for profit sec_1_501_c_4_-1 you are not operated for ‘ sec_501 exempt purposes because developing and distributing open source software does not promote the social welfare of a community even if open source software development and distribution did promote the social welfare of a community you are precluded from exemption because your primary activity is selling software services at cost which is a trade_or_business ordinarily carried on for profit a _ developing and distributing open source software does not promote social welfare within the meaning of sec_501 software development and distribution is ordinarily a commercial activity and not an exempt_purpose sec_501 exempts civic leagues certain social welfare organizations and certain local associations of employees there is no official congressional or service pronouncement construing the terms civic league or social welfare as embodied in sec_501 however in united_states v pickwick electric membership corp the court stated that a civic organization is described as embodying the ideas of citizens of a community cooperating to promote the common good and general welfare of the community pickwick electric membership corp f 2d pincite in c lr v lake forest inc the court described a civic organization as being a movement of citizenry or the community whereas the court in erie endowment v united_states while acknowledging the difficult task in arriving at a specific definition of civic organization stated that the organization must be a community movement designed to accomplish community ends lake forest inc f 2d pincite erie endowment f 2d pincite letter rev catalog number 47628k the lake forest court more specifically identified benefits to citizens that are municipal or public in their nature lake forest inc f 2d pincite of pertaining or proper to citizens of or pertaining to a city borough or municipality of or pertaining to citizenship ’ open source licensed software is not municipal or public in nature nor does it provide the kind of benefit to citizens required of civic organizations webster's new world dictionary defines the term social welfare as any service or activity designed to promote the welfare of the community and the individual as through counseling services health clinics recreation halls and playgrounds this definition aligns with the broad concept of social welfare as provided in sec_1 c - a i additionally the court in commissioner v lake forest inc in discussing the activities of lake forest stated sjocial is defined as ‘concerned with interested in the constitution of society and the problems presented thereby ’ oxford dictionary supra vol ix society is ‘the aggregate of persons living together in a more or less ordered community a collection of individuals composing a community or living under the same organization or government ’ ibid welfare means ‘well-being of a person community or thing ’ id vol xii in short ‘social welfare’ is the well-being of persons as a community 305_f2d_814 4th cir the crucial factors are the type of benefit provided and the class of eligible recipients as a community developing software is ordinarily a commercial activity it is not like the kinds of activities that promote the social welfare see revrul_65_195 1965_2_cb_164 youth activities improvement of health and safety conservation city beautification promotion of patriotism and entertainment at hospitals and veterans homes training of effective public speaking and in the rules of parliamentary procedure revrul_70_4 1-c b promoted and regulated a sport for amateurs revrul_74_361 1974_2_cb_159 volunteer fire company to ‘provide fire protection and ambulance services for a community revrul_75_386 c b public safety and crime prevention housing and community development recreation and community services the irs has ruled that ordinary activities can promote social welfare in very limited circumstances see revrul_62_167 1962_2_cb_142 television service revrul_78_69 1978_1_cb_156 rush-hour bus service to members of the general_public revrul_78_429 1978_2_cb_178 operate a rural_airport revrul_79_316 1979_2_cb_228 prevent and cleanup toxic spills in a city port area the common circumstance is there are no competitors generally due to some factor of geography you are not like any of the organizations described in the foregoing rulings each of these organizations operated only in geographical locations where no your users are located everywhere in the world each has internet access and therefore competition existed has access to your competitors’ products you point out that your software is specifically designed to work in countries with oppressive regimes and limited internet access implying without proving that your competitors’ software is not even if your competitors’ software is not so designed that difference in features is a difference in degree and not kind you and your competitors are developing communications encryption software volunteers perform a significant part of the operations of organizations described in these favorable rulings or their operations were subsidized by the government moreover unlike these organizations you benefit a narrow class of people users of the os controlled computers catalog number 47628k letter rev you point to several characteristics of open source licenses that you believe transforms otherwise commercial software development and distribution into a community benefit of the kind that promotes the social welfare the first is that as a practical matter such software is distributed without charge second open source compatible licensing of source and object code confers rights to everyone to use modify and redistribute modified or unmodified code and prohibiting imposition of additional restrictions on derivative works third switching from other service providers to your software is easy fourth you claim the quality is better each of these characteristics makes your software more competitive the fact that you license the software for use without charge does not reduce its competitive nature but in fact increases it likewise if you are correct that the open source licensing makes your software a better product than your competitors then that too increases its competitive nature as does the ease of users switching from competitors products to yours you list several other competitive advantages such as avoiding vendor lock-in that open source software enjoys over closed development and proprietary licensed software in short you have built a better product creating a competitive product does not transform a commercial activity into a community benefit of the kind that promotes the social welfare because your software competes with other commercial products does not serve a community within the meaning of sec_501 analyzed infra and benefits a narrow class of people then you are unlike the organizations described in our favorable rulings accordingly your development and distribution of open source software does not promote the social welfare and you are not operated for sec_501 exempt purposes b the world is not a community within the meaning of sec_501 sec_501 also requires that social welfare organizations must promote the social welfare of a community in revrul_72_102 1972_1_cb_149 the irs states a neighborhood precinct subdivision or housing development may constitute a community we expand and clarify that definition of community in revrul_74_99 1974_1_cb_131 stating although an exact delineation of the boundaries of a community contemplated by sec_501 is not possible the term as used in that section has traditionally been construed as having reference to a geographical unit bearing a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof while there is no minimum number of people required to comprise a community mere large numbers do not transform a group of people into a community see 305_f2d_814 4th cir the only common connection between all of your users is that they are users of the os operating system they are located everywhere in the world everyone with an os controlled computer and internet access may use your software without regard to citizenship or location the world is a geographical unit but does not bear a recognizable relationship to an area ordinarily identified as a governmental subdivision or unit or district accordingly the world is not a community within the meaning of sec_501 and you are not operated to promote the social welfare of a community letter rev catalog number 47628k c your primary activity is selling software services at cost which is a trade_or_business ordinarily carried on for profit your primary activity is selling software services in a manner materially identical to for-profit organizations you develop and publish software that encrypts digital communications nearly all of your income comes from service contracts with organizations to develop install and service the software you charge the organizations fees intended to cover your costs but not generate a profit nonprofit commercial activities although obviously beneficial to the community in one sense do not promote social welfare within the meaning of the statute the activities of the organization seeking exemption under sec_501 should not duplicate services or facilities provided by commercial entities see 158_f2d_272 6th cir we must determine whether this constitutes carrying on a business with the general_public in a manner similar to organizations which are operated for profit or whether it is distinguishable from ordinary commercial activities and are designed to confer some unique recognizable benefit on the people of the community providing services on a contract basis at cost is not unique the question is whether your services are in some way unique so that a community benefits from their availability on the basis of the facts presented thus far we are unable to find any meaningful distinction between your services and those provided by your for-profit counterparts the fact that you provide services at cost and not for the purposes of profit is not unique and does not transform a trade_or_business ordinarily carried on for profit into an exempt social_welfare_organization in revrul_72_369 1972_2_cb_245 the irs held that an organization formed to provide management and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 this ruling stated an organization is not exempt merely because its operations are not conducted for the purposes of producing a profit p roviding managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that you primarily sell your services to tax-exempt organizations is not unique and does not transform a trade_or_business ordinarily carried on for profit into an exempt social_welfare_organization in revrul_70_535 1970_2_cb_117 the irs held that an organization formed to provide management development and consulting services for low and moderate income housing projects for a fee did not qualify under sec_501 the revenue_ruling stated that because the organization's primary activity is carrying on a business by managing low and moderate income housing projects in a manner similar to organizations operated for profit the organization is not operated primarily for the promotion of social welfare the fact that these services are being performed for tax exempt corporations does not change the business nature of the activity your royalty free distribution of the software under open source licenses is also not unique in 70_tc_352 the court stated that free or below cost service is only one of several factors to consider in making a determination there are numerous private companies providing royalty free software under open source licenses and even two public companies ie red hat linux and va software and a number of other public companies include open source software as part of their business its successors model distributing software without charge is part of your business model distributing software without charge does not change your business nature you are paid to develop the software and paid to for installation customization and consultation services each of these services is a trade_or_business ordinarily carried on for letter rev catalog number 47628k profit whether conducted together or carried on alone giving away software under open source licenses does not transform a business into a social_welfare_organization furthermore your operation of an encrypted communications service for purposes of testing the reliability of your software where heavy users may be charged or subscribers to premium services may be charged is not unique an organization carrying_on_a_trade_or_business with the general_public in a manner similar to organizations operating for profit cannot qualify for exemption under sec_501 accordingly you are not operated exclusively for the sec_501 promotion of social welfare because your development distribution and software services at cost for your open source licensed software is carrying_on_a_trade_or_business ordinarily carried on for profit conclusion because developing and distributing open source software does not promote the social welfare of a community you are not operated for sec_501 exempt purposes even if open source software development and distribution did promote the social welfare of a community you are precluded from exemption because your primary activity is selling software services at cost which is a trade_or_business ordinarily carried on for profit additionally providing software to commercial companies that helps them operate their businesses is a private benefit that is not incidental accordingly you are not operated to further sec_501 exempt purposes if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number ea copy of this letter highlighting the findings you disagree with e anexplanation of why you disagree including any supporting documents the lawor authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative ce one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination you also have a right to a conference after you submit your statement if you want a conference you must request it when you file your protest statement you can also ask the office of appeals to review your application_for tax-exempt status your right to request appeals review is in addition to your right to a conference as outlined in revenue_procedure rev_proc and revproc_2014_9 you must notify us in writing if you want us to forward your case to the appeals_office you can find more information about the process and the role of the appeals_office in section of revproc_2014_9 and publication overview of the appeals process - af u s mail street address for delivery service if the person representing you in this process is not an officer director trustee or other official who is authorized to sign for the organization he or she must file form_2848 as explained above and otherwise meet the requirements in publication conference and practice requirements internal_revenue_service te_ge se t eo ra t gregory schantz nca534-27 constitution ave n w washington dc where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address catalog number 47628k you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it internal_revenue_service te_ge se t eo ra t gregory schantz nca constitution ave n w washington dc letter rev if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely michael seto manager eo technical enclosure publication ce letter rev catalog number 47628k
